United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 12-1071
                                  ___________

Marcus Fields,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Janice Gray, Librarian, East Arkansas *
Regional Unit, ADC; Sgt. Ivey, East    * [UNPUBLISHED]
Arkansas Regional Unit, ADC;           *
Does, Infirmary Medical Staff, East    *
Arkansas Regional Unit, ADC; Payne, *
Warden, East Arkansas Regional         *
Unit, ADC,                             *
                                       *
             Appellees.                *
                                  ___________

                            Submitted: August 1, 2012
                               Filed: August 2, 2012
                                ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Marcus Fields appeals the
district court’s1 preservice dismissal without prejudice, for failure to prosecute.


      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
Having carefully reviewed the record and Fields’s arguments on appeal, we have
found no basis for reversal. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995)
(district courts have inherent power to dismiss case for failure to prosecute; such
dismissals are reviewed for abuse of discretion); Schooley v. Kennedy, 712 F.2d 372,
374 (8th Cir. 1983) (per curiam) (fact that district court used lesser sanction of
dismissal without prejudice mitigated against finding that court abused its discretion).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-